DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Publication No. 2016/0043101) in view of Li et al. (U.S. Publication No. 2020/0286929), further in view of Chae (U.S. Publication no. 2002/0042167).
Regarding claim 1, Liu teaches a method of fabricating a display substrate, comprising:
forming a conductive layer (Fig. 4, gate electrode 2) on a base substrate (substrate 1); and
performing a chemical vapor deposition process (see paragraph [0054]) to form an oxide layer (gate dielectric 3) on a side (top side) of an exposed surface (top surface, not specifically shown but it is inherent that it would have been exposed prior to formation of gate oxide 3 because the gate oxide 3 
wherein the chemical vapor deposition process is performed using a mixture of a first reaction gas comprising oxygen (paragraph [0054], N2O) and a second reaction gas comprising the target element M (silane, see paragraph [0054]); and
a mole ratio of oxygen element to the target element M in the mixture of the first reaction gas and the second reaction gas is in a range of 40:1 to 60:1 (see paragraph [0054]).
Liu teaches that the gate is made of any suitable metal, but does not specifically teach copper.  Liu does not specifically teach a reaction temperature in a range of 200 Celsius degrees to 280 Celsius degrees.  However, Li teaches a similar silicon oxide deposition process having a high O:Si ratio (see paragraph [0036], in which the process temperature is 200-280C (see paragraph [0036]).  It would have been obvious to a person of skill in the art at the time of the priority date that the process temperature could have been in a similar range for Liu because the process gases and ratios are the same, and low temperature processing is beneficial to the device quality by reducing the chance of damage, diffusion, or other unwanted harmful effects of high temperature processing.
Chae further teaches the use of copper for a gate (see paragraph [0020]).  It would have been obvious to a person of skill in the art at the time of the priority date that the metal gate of Liu could have been copper because it is an extremely common conductive material in semiconductors due to its low resistance, ease of deposition, and low cost.



Regarding claim 2, Liu in view of Li and Chae teaches the method of claim 1, wherein prior to performing the chemical vapor deposition process, the base substrate having the conductive layer is not pre- heated (Liu does not teach pre-heating the substrate).

Regarding claim 9, Liu in view of Li and Chae teaches the method of claim 1, wherein the target element M is silicon, and the oxide layer comprises SiOx., 0 < x < 2 (see Liu paragraph [0054]).

Regarding claim 10, Liu in view of Li and Chae teaches the method of claim 1, wherein the first reaction gas comprises N20 (paragraph [0056]), and the second reaction gas comprises SiH4 (paragraph [0054]).

Regarding claim 11, Liu in view of Li and Chae teaches the method of claim 1, wherein the conductive layer is a layer selected from a group consisting of a gate electrode of a thin film transistor, a gate line, a source electrode of a thin film transistor, a drain electrode of a thin film transistor, a data line, and a common electrode signal line (gate electrode, paragraph [0053]).

Regarding claim 12, Liu in view of Li and Chae teaches the method of claim 1, wherein the conductive layer comprises a gate electrode and a gate line connected to the gate electrode (see paragraph [0053]), the gate electrode and the gate line formed in a same layer (paragraph [0053]); and
the oxide layer comprises an inter-layer dielectric layer in direct contact with the gate electrode and the gate line (see Fig. 5, paragraph [0054], gate insulating is between layers, and therefore an interlayer dielectric).

Regarding claim 13, Liu in view of Li and Chae teaches the method of claim 1, wherein the conductive layer comprises a source electrode, a drain electrode, and a data line connected to the source electrode, the source electrode, the drain electrode, and the data line formed in a same layer (see paragraph [0040], not limited to gate, could be source/drain also); and
the oxide layer comprises a protective layer in direct contact with the source electrode, the drain electrode, and the data line (see paragraph [0040]).

Regarding claim 15, Liu in view of Li and Chae teaches a display substrate fabricated by a method of claim 1 (see Liu Title).

Regarding claim 16, Liu in view of Li and Chae teaches a display apparatus, comprising the display substrate of claim 15, and one or more integrated circuits connected to the display substrate (see Liu Title).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li and Chae, further in view of Stowell (U.S. Publication No. 2011/0076422)
Regarding claim 3, Liu in view of Li and Chae teaches the method of claim 1, but fails to specifically teach prior to performing the chemical vapor deposition process, further comprising pre-heating the base substrate having the conductive layer for a duration no more than 5 seconds.
However, Stowell teaches that a substrate can be pre-heated for CVD in a few seconds (see paragraph [0058]).  It would have been obvious to a person of skill in the art at the time of the priority date that the pre-heating method of Stowell could have been used with Liu to pre-heat the substrate .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li and Chae, further in view of Peidous et al. (U.S. Publication No. 2017/0372946) in view of Ho et al. (U.S. Publication No. 2016/0099244).
Regarding claim 4, Liu in view of Li and Chae teaches the method of claim 1, but does not specifically teach wherein the chemical vapor deposition process is performed at a power in a range of 4 kw to 12 kw, and at an atmosphere pressure in a range of 0.7 mtorr to 1.3 mtorr.
However, Peidous teaches a similar SiO deposition technique using similar O:Si ratios, in which the CVD is a low-pressure CVD (see paragraph [0051]-[0053]).  It would have been obvious to a person of skill in the art at the time of the priority date that low-pressure CVD could be used because Peidous teaches that this is a suitable alternative to PECVD for a SiO layer formed of the same gases as Liu.  Furthermore, Ho teaches that low pressure CVD for forming a SiO layer can be between 0.7 and 1.3 mTorr (see paragraph [0016]).  It would have been obvious to a person of skill in the art at the time of the priority date that the specific pressure of the low pressure CVD could have been 0.7 to 1.3 mTorr based on the specific characteristics of the device.  Additionally, although Liu does not specifically teach the power settings of the CVD process, it would have been obvious to a person of skill in the art at the time of the priority date that the non-critical specific power settings of the CVD apparatus could be optimized through routine experimentation or calculation to 4 to 12 kW based on the device, layer, gas and other CVD parameters.  See MPEP 2144.05(II)(A).


Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li and Chae, further in view of Ogawa et al. (U.S. Patent No. 6,362,507)
Regarding claim 5, Liu in view of Li and Chae teaches the method of claim 1, but fails to specifically teach prior to performing the chemical vapor deposition process, further comprising cleaning the exposed surface of the conductive layer using a protective plasma.
However, Ogawa teaches a plasma cleaning process used on a gate prior to CVD oxide formation in order to provide a clean gate surface (see Col. 9, lines 47-50).  It would have been obvious to a person of skill in the art that a plasma cleaning treatment could have been performed in order to remove contaminants from the gate in order to reduce the negative effects of unwanted materials in the gate structure.

Regarding claim 6, Liu in view of Li, Chae and Ogawa teaches the method of claim 5, wherein cleaning the exposed surface of the conductive layer using the protective plasma is performed for a duration in a range of 5 seconds to 30 seconds.
Ogawa does not specifically teach the amount of time that the plasma treatment occurs.  However, it would have been obvious to a person of skill in the art at the time of the priority date that the non-critical amount of time the plasma cleaning occurred could have been optimized through routine experimentation or calculation depending on the amount of contaminants, plasma parameters, type of contaminant, etc.

Regarding claim 8, Liu in view of Li, Chae and Ogawa teaches the method of claim 5, wherein a flow of the protective plasma comprises the protective gas is in a range of 30000 sccm to 50000 sccm.
Ogawa does not specifically teach the flow rate for the plasma gas.  However, it would have been obvious to a person of skill in the art at the time of the priority date that the non-critical flow rate .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Li, Chae, Ogawa, further in view of et al. (U.S. Publication No. 2006/0284317).
Regarding claim 7, Liu in view of Li, Chae and Ogawa teaches the method of claim 5, wherein the protective plasma comprises nitrogen, argon, or a combination of nitrogen and argon.
Ogawa teaches that the plasma is in a hydrogen environment.  However, Ito teaches that an electrode cleaning plasma can have argon added to hydrogen (see paragraph [0060]-[0061]).  It would have been obvious to a person of skill in the art at the time of the priority date that the hydrogen plasma of Ogawa could have had argon added because Ito teaches that this allows greater control over the etching rate of the electrode during the cleaning process (paragraph [0061]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li, Chae and further in view of Hiroki et al. (U.S. Publication No. 2012/0218325).
Regarding claim 14, Liu in view of Li and Chae teaches the method of claim 1, wherein forming the conductive layer comprises forming a first sub-layer and forming a second sub-layer on a side of the first sub-layer away from the base substrate, the exposed surface of the conductive layer being an exposed surface of the second sub-layer (see paragraph [0053, can be a multi-layer conductive layer).
Liu teaches that the multi-layer gate can include a Mo-Ti alloy (paragraph [0053]), but does not specifically teach the second sub-layer is formed to comprise copper; and the first sub-layer comprises a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EVAN G CLINTON/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816